Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1, 2, 6, 8, 9-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, II; Stanley Gordon (US 8505846), in view of Gamble; Dustin E. et al. (US 20170320565), referred herein after as Gamble.
Claim 1:
Sanders discloses
A propulsion assembly for an aircraft having a fuselage, the propulsion assembly comprising:
a housing coupled to the fuselage; a coaxial rotor system including a first rotor assembly and a second rotor assembly that are rotatable about a common axis of rotation, the first rotor assembly counter-rotating relative to the second rotor assembly; a motor assembly operably associated with the coaxial rotor system, the motor assembly providing torque and rotational energy to the first rotor assembly and the second rotor assembly; 
(See Sanders FIG. 1 for the claim elements above).

    PNG
    media_image1.png
    507
    566
    media_image1.png
    Greyscale


a gimbal assembly coupling the coaxial rotor system to the housing such that the coaxial rotor system is tiltable relative to the fuselage to generate a thrust vector.
Gamble teaches
a gimbal assembly coupling the coaxial rotor system to the housing such that the coaxial rotor system is tiltable relative to the fuselage to generate a thrust vector;
(See Gamble FIG. 1 and [0051] for:
tilting of the fuselage wrt the blades 140 and rotor assemblies 115a, 115b to generate thrust vector).

    PNG
    media_image2.png
    479
    591
    media_image2.png
    Greyscale



Claim 2:
Sanders discloses
The propulsion assembly as recited in claim 1 
wherein the first and second rotor assemblies are rigid rotor assemblies.
(See Sanders FIG. 1 for propellers 120 and 122 which counter-rotate).
Claim 6:
Sanders does not disclose
The propulsion assembly as recited in claim 1 
wherein the first and second rotor assemblies are multi-bladed rotor assemblies each having at least four rotor blades.
Gamble teaches
the first and second rotor assemblies are multi-bladed rotor assemblies each having at least four rotor blades.
(See Gamble [0025] for 4 blades on rotor 130a)
Therefore, from the teaching of Gamble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders to include the above claim elements as taught by Gamble in order to offer two, three and four blade systems.
Claim 8:
Sanders discloses
The propulsion assembly as recited in claim 1 
wherein a diameter of the first rotor assembly is the same as a diameter of the second rotor assembly.
(See Sanders FIG. 1 for engines 114 being of the same diameter for propellers 120 and 122 to counter-rotate)
Claim 9:
Sanders does not disclose
The propulsion assembly as recited in claim 1 
wherein a diameter of the first rotor assembly is greater than a diameter of the second rotor assembly.
Gamble teaches
a diameter of the first rotor assembly is greater than a diameter of the second rotor assembly.
(see Sanders FIG. 1 for rotor assemblies 120a and 120b being different diameter).
Therefore, from the teaching of Gamble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders to include the above claim elements as taught by Gamble in order to meet design specifications.
Claim 10:
Sanders discloses

wherein the first rotor assembly is an upper rotor assembly and the second rotor assembly is a lower rotor assembly in a VTOL orientation of the aircraft 
 (See Sanders FIG. 1 for upper and lower propellers in the VTOL orientation)
and the first rotor assembly is a forward rotor assembly and the second rotor assembly is an aft rotor assembly in a biplane orientation of the aircraft.
 (See Sanders FIG. 2 for forward and aft propellers in the biplane orientation counter rotate to minimize bending moments and unbalanced torque - See col 2 lines 54-67)

Claim 11:
Sanders discloses
The propulsion assembly as recited in claim 1 
wherein the motor assembly further comprises an electric motor assembly including first and second electric motors, the first electric motor operably associated with the first rotor assembly to provide torque and rotational energy thereto, the second electric motor operably associated with the second rotor assembly to provide torque and rotational energy thereto.
 (See Sanders FIG. 1 for engines 114 providing torque and rotational energy for propellers 120 and 122).

Claim 12:
Sanders does not disclose
The propulsion assembly as recited in claim 1 
wherein the gimbal assembly has first and second pivot axes configured for tilting the coaxial rotor system relative to the fuselage.
Gamble teaches
the gimbal assembly has first and second pivot axes configured for tilting the coaxial rotor system relative to the fuselage.
(See Gamble FIGS. 1, 4 pivot axes 420a, 420b)


    PNG
    media_image3.png
    558
    1217
    media_image3.png
    Greyscale

Therefore, from the teaching of Gamble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders to include the above claim elements as taught by Gamble in order to effectively managing flight and landings.

Claim 13:
Sanders does not disclose
The propulsion assembly as recited in claim 12 
wherein the first and second pivot axes further comprise orthogonal pivot axes.
Gamble teaches
the first and second pivot axes further comprise orthogonal pivot axes.
(See Gamble FIGS. 1, 4 orthogonal pivot axes 420a, 420b)
Therefore, from the teaching of Gamble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders to include the above claim elements as taught by Gamble in order to effectively managing flight and landings.
Claim 14:
Sanders does not disclose
The propulsion assembly as recited in claim 12 
wherein the first and second pivot axes further comprise a pitch pivot axis and a lateral pivot axis.
Gamble teaches
wherein the first and second pivot axes further comprise a pitch pivot axis and a lateral pivot axis.
 (See Gamble FIGS. 1, 4 pivot axes 420a, 420b).

Claim 17:
Sanders discloses
An aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation, the aircraft comprising:
a fuselage; a housing coupled to the fuselage; a coaxial rotor system including a first rotor assembly and a second rotor assembly that are rotatable about a common axis of rotation, the first rotor assembly counter-rotating relative to the second rotor assembly; a motor assembly operably associated with the coaxial rotor system, the motor assembly providing torque and rotational energy to the first rotor assembly and the second rotor assembly; 
(See Sanders FIG. 1 for the claim elements above).

    PNG
    media_image1.png
    507
    566
    media_image1.png
    Greyscale

wherein, in the VTOL orientation, the first rotor assembly is an upper rotor assembly and the second rotor assembly is a lower rotor assembly; 
(See Sanders FIG. 1 for upper and lower propellers in the VTOL orientation)
wherein, in the biplane orientation, the first rotor assembly is a forward rotor assembly and the second rotor assembly is an aft rotor assembly.
(See Sanders FIG. 2 for forward and aft propellers in the biplane orientation counter rotate to minimize bending moments and unbalanced torque - See col 2 lines 54-67)
 
    PNG
    media_image4.png
    355
    427
    media_image4.png
    Greyscale


a gimbal assembly coupling the coaxial rotor system to the housing such that the coaxial rotor system is tiltable relative to the fuselage to generate a thrust vector;
Gamble teaches
a gimbal assembly coupling the coaxial rotor system to the housing such that the coaxial rotor system is tiltable relative to the fuselage to generate a thrust vector;
(See Gamble FIG. 1 and [0051] for:
tilting of the fuselage wrt the blades 140 and rotor assemblies 115a, 115b to generate thrust vector).

    PNG
    media_image2.png
    479
    591
    media_image2.png
    Greyscale



Claim 18:
Sander does not disclose
The aircraft as recited in claim 17 
wherein the coaxial rotor system and the motor assembly are tiltable relative to the fuselage by the gimbal assembly to generate the thrust vector.
Gamble teaches
wherein the coaxial rotor system and the motor assembly are tiltable relative to the fuselage by the gimbal assembly to generate the thrust vector.
 (See Gamble FIG. 1 and [0051] for:
tilting of the fuselage wrt the blades 140 and rotor assemblies 115a, 115b to generate thrust vector

    PNG
    media_image2.png
    479
    591
    media_image2.png
    Greyscale


.

Claim 3-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, II; Stanley Gordon (US 8505846), in view of Gamble; Dustin E. et al. (US 20170320565), referred herein after as Gamble, and further in view of Karem; Abraham et al. (US 20210229802), referred herein after as Karem. 
Claim 3:
The Combination of Sanders and Gamble does not disclose
The propulsion assembly as recited in claim 1 
wherein the first and second rotor assemblies are hingeless rotor assemblies.
Karem teaches
the first and second rotor assemblies are hingeless rotor assemblies.
(See Karem [0054] for hingeless rotor blades).
Therefore, from the teaching of Karem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders in view of Gamble to include the above claim elements as taught by Karem in order to ensure the rotor operates at an optimum speed for optimal blade lift distribution.
Claim 4:
The Combination of Sanders and Gamble does not disclose
The propulsion assembly as recited in claim 1 
wherein the first and second rotor assemblies are configured for independent collective pitch control.
Karem teaches
wherein the first and second rotor assemblies are configured for independent collective pitch control.
 (See Karem [0084] for independent collective pitch control).
Therefore, from the teaching of Karem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders in view of Gamble to include the above claim elements as taught by Karem in order to ensure to provide redundancy in the event of rotor failure.
Claim 5:
The Combination of Sanders and Gamble does not disclose
The propulsion assembly as recited in claim 1 
wherein the first and second rotor assemblies are configured for independent variable speed control.
Karem teaches
wherein the first and second rotor assemblies are configured for independent variable speed control.
(See Karem [0050] for independent variable speed control).
Therefore, from the teaching of Karem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders in view of Gamble to include the above claim elements as taught by Karem in order to ensure to provide redundancy in the event of rotor failure or malfunction.

Claim 19:
Sanders does not disclose
The aircraft as recited in claim 17 
wherein the coaxial rotor system is configured to provide thrust 
in line with a yaw axis of the aircraft in the VTOL orientation 
in line with a roll axis of the aircraft in the biplane orientation.
Gamble teaches
the coaxial rotor system is configured to provide thrust 
in line with a yaw axis of the aircraft in the VTOL orientation 
(See Gamble [0048-0050] and FIGS. 1, 4 for thrust in line with yaw axes with the aircraft in VTOL orientation).

    PNG
    media_image5.png
    544
    456
    media_image5.png
    Greyscale


Karem teaches
the coaxial rotor system is configured to provide thrust 
in line with a roll axis of the aircraft in the biplane orientation
(See Karem [0076, 0078] and FIGS. 17, 24 for thrust from rotors 1404 along roll axis 1422)

    PNG
    media_image6.png
    648
    1237
    media_image6.png
    Greyscale

Therefore, from the teaching of Karem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders in view of Gamble to include the above claim elements as taught by Karem in order to effectively manage thrust and lift along the roll axis.

Claim 20:
Sanders does not disclose
The aircraft as recited in claim 17 
wherein, in the VTOL orientation, the common axis of rotation is a yaw axis of the aircraft when the coaxial rotor system is not thrust vectoring; 
wherein, in the biplane orientation, the common axis of rotation is a roll axis of the aircraft when the coaxial rotor system is not thrust vectoring.
Gamble teaches
in the VTOL orientation, the common axis of rotation is a yaw axis of the aircraft when the coaxial rotor system is not thrust vectoring  
(See Gamble [0048-0050] and FIGS. 1, 4 for motion in line with yaw axes with the aircraft in VTOL orientation)

    PNG
    media_image5.png
    544
    456
    media_image5.png
    Greyscale


Karem teaches
in the biplane orientation, the common axis of rotation is a roll axis of the aircraft when the coaxial rotor system is not thrust vectoring 
(See Karem [0076, 0078] and FIGS. 17, 24 for aircraft movement along roll axis 1422)

    PNG
    media_image6.png
    648
    1237
    media_image6.png
    Greyscale

Therefore, from the teaching of Karem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders in view of Gamble to include the above claim elements as taught by Karem in order to effectively manage aircraft motion along the roll axis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders, II; Stanley Gordon (US 8505846), in view of Gamble; Dustin E. et al. (US 20170320565), referred herein after as Gamble, and further in view of McIntyre; Joel J. et al. (US 20190291861), referred herein after as McIntyre. 
Claim 7:
The Combination of Sanders and Gamble does not disclose
The propulsion assembly as recited in claim 1 
wherein the first and second rotor assemblies are multi-bladed rotor assemblies each having a plurality of rotor blades with a root to tip twist between forty degrees and fifty degrees.
McIntyre teaches
the first and second rotor assemblies are multi-bladed rotor assemblies each having a plurality of rotor blades with a root to tip twist between forty degrees and fifty degrees.
(See McIntyre [0021] for Spar 202 may include a root-to-tip twist in the range of about 30 degrees to about 40 degrees).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders in view of Gamble to include the above claim elements as taught by McIntyre in order to carry the primary centrifugal and bending loads.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, II; Stanley Gordon (US 8505846), in view of Gamble; Dustin E. et al. (US 20170320565), referred herein after as Gamble, and further in view of Adam; Martin Leon (US 20160221675). 
Claim 15:
The Combination of Sanders and Gamble does not disclose
The propulsion assembly as recited in claim 12 
wherein the gimbal assembly includes an inner gimbal ring coupled to the motor assembly, an outer gimbal ring coupled to the inner gimbal ring and the housing, an inner gimbal ring actuator configured to tilt the inner gimbal ring about the first pivot axis and an outer gimbal ring actuator configured to tilt the outer gimbal ring about the second pivot axis.
Adam teaches
wherein the gimbal assembly includes an inner gimbal ring coupled to the motor assembly, an outer gimbal ring coupled to the inner gimbal ring and the housing, an inner gimbal ring actuator configured to tilt the inner gimbal ring about the first pivot axis and an outer gimbal ring actuator configured to tilt the outer gimbal ring about the second pivot axis.
(See Adam FIGS. 27, 28 for inner and outer gimbals and gimbal actuator to tilt the blades).

    PNG
    media_image7.png
    668
    1314
    media_image7.png
    Greyscale


Claim 16:
The Combination of Sanders and Gamble does not disclose
The propulsion assembly as recited in claim 12 
wherein the first and second pivot axes are configured for omnidirectional tilting the coaxial rotor system relative to the fuselage.
Adam teaches
wherein the first and second pivot axes are configured for omnidirectional tilting the coaxial rotor system relative to the fuselage.
(See Adam FIGS. 25, 27, 28 for inner and outer gimbals and gimbal actuator to tilt the blades wrt the fuselage).
Therefore, from the teaching of Adam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Sanders in view of Gamble to include the above claim elements as taught by Adam in order to promote omnidirectional motion of the rotor blade assemblies


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644